Citation Nr: 1737773	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  09-50 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of mild anterior compression of the L1 vertebra prior to December 5, 2016, and in excess of 20 percent thereafter.  

2.  Entitlement to a separate compensable rating for a left sciatic nerve disability prior to December 5, 2016, as a neurological manifestation of the Veteran's service-connected lumbosacral strain.

3.  Entitlement to a separate compensable rating for a right sciatic nerve disability prior to December 5, 2016, as a neurological manifestation of the Veteran's service-connected lumbosacral strain.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to February 1961. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in part, granted service connection for residuals of mild anterior compression of the L1 vertebra and assigned a 10 percent rating, retroactively effective from May 5, 2008.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO in January 2016. A transcript of the hearing is associated with the claims file. 

In March 2016 and October 2016, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development. The appeal has now been returned to the Board for appellate disposition.

In a December 2016 rating decision, the RO increased the Veteran's rating for residuals of mild anterior compression of the L1 vertebra from 10 percent disabling to 20 percent disabling effective December 5, 2016.  Inasmuch as higher schedular ratings for the disability are available, and the Veteran is presumed to seek the maximum available benefit, and the claim for a higher rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Additionally, the December 2016 rating decision granted service connection for right and left sciatic nerve disabilities.  The RO granted each a 10 percent evaluation effective December 5, 2016.  The Veteran did not file any document with VA expressing disagreement with the December 2016 decision regarding the sciatic nerve evaluation. 

However, the sciatic nerve disability is a manifestation of the Veteran's service-connected lumbar spine disability.  When the Veteran disagreed with the amount of compensation awarded for his lumbar spine disability, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected back disability.  See id.  Moreover, regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 CFR § 4.71a, Note (1) (2016).  The Board is therefore required to consider whether ratings are warranted for neurologic abnormalities associated with the lumbar spine disability.  Id.  

For these reasons, the Board concludes that when the Veteran appealed the rating assigned for his lumbar spine disability, his appeal encompassed ratings for all manifestations of the condition.  The award of the ratings for the sciatic nerve disabilities in the December 2016 decision does not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in connection with the rating decision that denied an increased rating for the Veteran's spine disability.  Thus, the issues before the Board are as shown on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire appellate period, the Veteran's residuals of mild anterior compression of the L1 vertebra resulted in pain, stiffness, and muscle spasms; without abnormal gait or spinal contour, limitation of the thoracolumbar spine flexion greater than 30 to 60 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, ankylosis, or intervertebral disc syndrome (IVDS) resulting in incapacitating episodes.

2.  Beginning May 5, 2008, the left sciatic nerve disability manifested as complaints of occasional numbness of the feet.

3.  Beginning May 5, 2008, the right sciatic nerve disability manifested as complaints of occasional numbness of the feet.

4.  For the entire appellate period, the left sciatic nerve disability has been mild, but not moderate.

5.   For the entire appellate period, the right sciatic nerve disability has been mild, but not moderate.


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating, but no higher, for the residuals of mild anterior compression of the L1 vertebra from May 5, 2008, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.59, 4.71a, Diagnostic Code 5237 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).

2.  The criteria for a separate 10 percent rating for a left sciatic nerve disability prior to December 5, 2016, as a neurological manifestation of the Veteran's service-connected lumbosacral strain, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.71a Note (1), 4.124a, Diagnostic Code 8520 (2016).

3.  The criteria for a separate 10 percent rating for a right sciatic nerve disability prior to December 5, 2016, as a neurological manifestation of the Veteran's service-connected lumbosacral strain, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.71a Note (1), 4.124a, Diagnostic Code 8520 (2016).

4.  The criteria for a rating in excess of 10 percent for a left sciatic nerve disability as a neurological manifestation of the Veteran's service-connected lumbosacral strain, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2016).

5.  The criteria for a rating in excess of 10 percent for a right sciatic nerve disability as a neurological manifestation of the Veteran's service-connected lumbosacral strain, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim decided herein, no notice or duty to assist deficiencies have been alleged by the Veteran or his representative.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.")  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Analysis

A.  Applicable Laws and Regulations

Disability evaluations are determined by the application of the facts presented to the VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14. 

In general, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Court has also held that within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise.  Cullen v. Shinseki, 24 Vet. App. 74 (2010).

The Board also observes that disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

B.  Lumbosacral Strain and Bilateral Sciatic Nerve Disabilities

The Veteran seeks a higher rating for his service-connected lumbosacral strain, currently rated at 10 percent prior to December 5, 2016, and at 20 percent thereafter.  The Veteran asserts that his lumbar spine disability is more severe than as reflected by the currently assigned ratings.  

Historically, the Veteran's lumbar spine disability has been rated under Diagnostic Code 5237 for lumbosacral strain.  Such disability is rated on the basis of limitation of motion, and the General Rating Formula for Diseases and Injuries of the Spine, effective beginning on September 26, 2003, contemplates limitation of motion.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, ratings are provided as follows.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more body height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined. See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months and a 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve, and a 20 percent rating requires moderate incomplete paralysis.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis, i.e. the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A note prior to the rating schedule for disease of the peripheral nerves states that when the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.

Applying these criteria to the facts of the Veteran's claim, the Board finds that a rating of 20 percent, but no higher, is warranted from May 5, 2008, for his lumbosacral strain disability.  As discussed below, the Board also finds that separate 10 percent ratings are warranted from May 5, 2008, for the Veteran's left and right sciatic nerve disabilities.  

As previously noted, the Board remanded the claim in October 2016.  The remand directives required the RO to obtain retrospective medical opinions as to the severity of the Veteran's service-connected mild anterior compression of the L1 vertebra from May 2008.  While the RO failed to obtain these opinions, the Board finds that these opinions are no longer required as information provided in the September 2008 and December 2016 VA examinations provide the necessary information in which to decide the Veteran's claim, and this previous request was in error.

The September 2008 VA examination report reflects a diagnosis of mild compression of the L1 vertebra.  The Veteran reported aching pain in the mid and lower back with long standing, particularly for periods longer than 30 minutes.  He reported no radiating pain in the arms or legs; however, noted occasional numbness in the toes.  Range of motion testing determined that forward flexion was limited to approximately 40 degrees, and extension was limited to 25 degrees.  Leaning to the left and right was possible to 25 degrees.  Twisting motions of the lumbar spine were exhibited to 30 degrees right and left.  

A December 2016 VA examination report reflects a diagnosis of compression fracture of the L1 vertebra, a lumbosacral strain, and degenerative arthritis of the spine.  The Veteran reported aching pain in the low back area with sitting, standing, and walking.  He also reported that, approximately three years prior to examination, he developed low back pain that intermittently radiated down both buttocks to the back of each leg at knee level.  He indicated that the pain was of aching quality.  Range of motion testing determined that forward flexion was limited to 60 degrees, and extension was limited to 5 degrees.  Right lateral flexion was limited to 15 degrees.  Left lateral flexion was limited to 20 degrees.  Right lateral rotation was normal at 30 degrees, but left lateral rotation was limited to 25 degrees.  The examiner indicated that the Veteran's radiculopathy was mild in nature with intermittent pain in the left and right lower extremities, as well as mild paresthesia and/or dysesthesias in the left lower extremity.  

Based on the evidence contained in the record, the Board finds that, with resolution of all reasonable doubt in his favor, the Veteran is entitled to a 20 percent rating throughout the entire appellate period for his lumbar spine disability.  A 40 percent rating is not warranted as, the Veteran has never demonstrated forward flexion of the thoracolumbar spine limited to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine at any time in the appellate period.

The Board notes that Diagnostic Code 5243, contemplating IVDS, may not serve as a basis for a higher rating because it has not been diagnosed.

Based on the evidence contained in the record, the Board finds that, with resolution of all reasonable doubt in his favor, the Veteran is entitled a rating of 10 percent from May 5, 2008, for his left and right sciatic nerve disabilities.  The Board finds that as of September 2008, the Veteran reported occasional numbness in his toes without radiating pain in the legs at that time.  During the December 2016 VA examination, the Veteran reported low back pain that intermittently radiated down both buttocks to the back of each leg to knee level.  The radiculopathy was described as mild in nature with intermittent pain in the left and right lower extremities, and there was mild paresthesia and/or dysesthesias in the lower extremities.  The Board finds the description of the Veteran's sciatic nerve disabilities to be probative.  There have been no objective findings of loss of muscle mass, atrophy, or function indicated.  As noted, where, as here, the involvement is wholly sensory, the rating should be for mild, or, at most, the moderate degree.  As only mild, occasional sensory impairment was noted upon examination, the Board finds that a rating in excess of 10 percent is not warranted.



ORDER

A rating of 20 percent, but no higher, for residuals of mild anterior compression of the L1 vertebra from May 5, 2008, is granted.

An initial rating of 10 percent, but no higher, for a left sciatic nerve disability, as a neurological manifestation of the Veteran's service-connected lumbosacral strain, from May 5, 2008, is granted.  

An initial rating of 10 percent, but no higher, for a right sciatic nerve disability, as a neurological manifestation of the Veteran's service-connected lumbosacral strain, from May 5, 2008, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


